                                1

                                2

                                3

                                4

                                5

                                6

                                7
                                                                  UNITED STATES DISTRICT COURT
                                8

                                9                             EASTERN DISTRICT OF CALIFORNIA

                               10

                               11   ELDA PRIETO,                                       Case No. 2:18-cv-02296-KJM-CKD

                               12                    Plaintiff,
                                                                                       ORDER GRANTING STIPULATION TO
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13          v.                                          EXTEND TIME TO RESPOND TO
  19839 Nordhoff Street




                                                                                       PLAINTIFF’S COMPLAINT
       (818) 886 2525




                               14   AETNA LIFE INSURANCE COMPANY, and
                                    ARMY AND AIR FORCE EXCHANGE
                               15   SERVICE EMPLOYEE BENEFIT PLAN,
                               16
                                                     Defendants.
                               17

                               18

                               19

                               20

                               21          Pursuant to the parties' joint stipulation, IT IS HEREBY ORDERED that Aetna Life
                               22   Insurance Company shall have an extension of time within to file a responsive pleading to and
                               23   including February 5, 2019. The initial scheduling conference set for January 17, 2019 is
                               24   VACATED and RESET for February 14, 2019 at 2:30 p.m. in Courtroom 3.
                               25   DATED: January 9, 2019.
                               26

                               27                                                     UNITED STATES DISTRICT JUDGE
                               28

                                                                                  1
                                    ORDER GRANTING STIPULATION TO EXTEND TIME TO RESPOND TO PLAINTIFF’S COMPLAINT
